MAINE	SUPREME	JUDICIAL	COURT	                                        Reporter	of	Decisions	
Decision:	 2019 ME 30 
Docket:	   Pen-18-258	
Argued:	   February	4,	2019	
Decided:	  February	26,	2019	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	GORMAN,	JABAR,	HJELM,	and	CLIFFORD,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                JEFFREY	A.	COOKSON	
	
	
JABAR,	J.	

      [¶1]		Jeffrey	A.	Cookson	appeals	from	a	judgment	entered	by	the	Superior	

Court	(Penobscot	County,	Cole,	C.J.)	denying	his	motion	for	a	new	trial,	which	he	

brought	pursuant	to	Maine’s	post-conviction	DNA	analysis	statute,	see	15	M.R.S.	

§§	2136-2138	(2018).			

      [¶2]	 	 The	 focal	 point	 of	 this	 appeal	 is	 one	 of	 the	 “prerequisites”	 for	

obtaining	a	new	trial	based	on	newly	discovered	DNA	evidence:	“a	showing	that	

only	the	perpetrator	of	the	crime	could	be	the	source	of	the	DNA	evidence	.	.	.	.”		

See	State	v.	Reese,	2013 ME 10,	¶¶	19,	23,	60 A.3d 1277. Because	we	discern	no	

error	in	the	court’s	 denial	of	Cookson’s	 motion	for	 a	new	trial,	we	 affirm	the	

judgment.	
2	

                                  I.		BACKGROUND	

      [¶3]		In	December	2001,	Cookson	was	convicted	of	two	counts	of	murder	

following	a	jury	trial.		Immediately	after	the	jury	returned	its	verdict,	Cookson’s	

counsel	 informed	 the	 court	 and	 the	 State	 that	 David	 Vantol	 had	 recently	

confessed	to	committing	the	murders	for	which	Cookson	had	just	been	found	

guilty.	 	 Cookson	 has	 since	 filed	 multiple	 post-judgment	 motions;	 this	 appeal	

marks	the	fourth	time	that	Cookson	has	appealed	a	post-judgment	court	order.		

See	 generally	 Cookson	 v.	 State,	 2014 ME 24,	 86 A.3d 1186;	 Cookson	 v.	 State,	

2011 ME 53,	17 A.3d 1208;	State	v.	Cookson,	2003 ME 136,	837 A.2d 101.	

	     [¶4]		The	present	appeal	concerns	Cookson’s	motion	for	a	new	trial	based	

on	mitochondrial	DNA	testing	that	was	performed	in	April	2016	at	his	request.		

The	test	compared	the	DNA	from	a	single	hair	that	was	recovered	from	the	palm	

of	one	of	the	victim’s	hands	to	the	DNA	of	Cookson	and	Vantol.		The	results	of	

the	 DNA	 analysis	 excluded	 Cookson	 as	 the	 source	 of	 the	 hair,	 and	 were	

inconclusive	as	to	Vantol.			

	     [¶5]		Based	on	the	DNA	results,	Cookson	moved	for	a	new	trial	pursuant	

to	 15	 M.R.S.	 §	 2138.	 	 Following	 an	 evidentiary	 hearing,	 the	 parties	 entered	

stipulations	into	the	record	and	submitted	written	arguments.		The	court	then	
                                                                                                                   3	

denied	Cookson’s	motion	for	a	new	trial.		Cookson	timely	appeals.		See	15	M.R.S.	

§	2138(11);	M.R.	App.	P.	2B(b)(1).	

                                              II.		DISCUSSION	

        [¶6]	 	 “To	 obtain	 a	 new	 trial	 based	 on	 newly	 discovered	 DNA	 evidence	

obtained	through	a	post[-]judgment	motion	for	DNA	analysis,	a	defendant	must	

establish	by	clear	 and	convincing	evidence	one	of	three	statutorily	identified	

reasons	for	the	granting	of	a	new	trial.”1		Reese,	2013 ME 10,	¶	23,	60 A.3d 1277.		

Maine’s	post-conviction	DNA	analysis	statute	imposes	the	following	standard	

on	courts	charged	with	determining	whether	to	grant	a	new	trial:		

        If	the	results	of	the	DNA	testing	under	this	section	show	that	the	
        person	is	not	the	source	of	the	evidence,	the	person	authorized	in	
        section	2137	must	show	by	clear	and	convincing	evidence	that:		
        	
               A.		Only	the	perpetrator	of	the	crime	or	crimes	for	which	the	
        person	was	convicted	could	be	the	source	of	the	evidence,	and	that	
        the	DNA	test	results,	when	considered	with	all	the	other	evidence	
        in	the	case,	old	and	new,	admitted	in	the	hearing	conducted	under	
        this	section	on	behalf	of	the	person	show	that	the	person	is	actually	
        innocent.	.	.	.	
            	
               B.		Only	the	perpetrator	of	the	crime	or	crimes	for	which	the	
        person	was	convicted	could	be	the	source	of	the	evidence,	and	that	
        the	DNA	test	results,	when	considered	with	all	the	other	evidence	
        in	the	case,	old	and	new,	admitted	in	the	hearing	conducted	under	

   1	 	 In	 the	 present	 case,	 Cookson	 asserts	 that	 he	 is	 entitled	 to	 relief	 based	 on	 two	 of	 the	 three	

statutory	bases.		See	15	M.R.S.	§	2138(10)(A)-(B)	(2018).		Cookson	waived	his	right	to	relief	pursuant	
to	 the	 third	 statutory	 basis,	 see	 15	 M.R.S.	 §	 2138(10)(C),	 stating	 that	 he	 must	 “concede	 that	 for	
purposes	of	this	DNA	review	[§	2138(10)(C)]	will	tragically	not	provide	[him]	relief	solely	because	
trial	counsel	could	have	obtained	these	same	results	before	trial.”			
4	

      this	section	on	behalf	of	the	person	would	make	it	probable	that	a	
      different	verdict	would	result	upon	a	new	trial	.	.	.	.	
	
15	 M.R.S.	 §	 2138(10)(A)-(B).	 	 Therefore,	 with	 regard	 to	 both	 subsections,	

Cookson	has	the	burden	of	establishing,	by	clear	and	convincing	evidence,	that	

only	 the	 perpetrator	 of	 the	 crimes	 for	 which	 he	 was	 convicted	 could	 be	 the	

source	of	the	hair.		See	id.;	Reese,	2013 ME 10,	¶	23,	60 A.3d 1277.			

      [¶7]		In	denying	Cookson’s	motion	for	a	new	trial,	the	court	made	the	

following	relevant	findings:	

      The	 court	 finds	 that	 subsections	 (A)	 and	 (B)	 likewise	 cannot	
      provide	 to	 Petitioner	 the	 requested	 relief	 in	 this	 matter.	 	 Both	
      subsections	require	“only	the	perpetrator	of	the	crime	or	crimes	for	
      which	 the	 person	 was	 convicted	 could	 be	 the	 source	 of	 the	
      evidence,”	 yet	 Cookson	 has	 not	 shown	 by	 clear	 and	 convincing	
      evidence	that	the	hair	in	question	could	have	belonged	to	no	one	
      but	 the	 perpetrator	 of	 the	 crime	 .	 .	 .	 .	 	 [M]any	 unexplored	 and	
      plausible	 scenarios	 involving	 several	 possible	 sources	 of	 the	 hair	
      could	 have	 led	 to	 the	 hair	 falling	 into	 [the	 victim’s]	 hand.	 	 The	
      record	is	simply	absent	of	clear	and	convincing	evidence	that	the	
      hair	was	related	to	the	murders	at	all,	and	much	less	that	it	could	
      have	only	come	from	the	perpetrator.	
	
      [¶8]		Cookson	contends	that	because	there	was	evidence	of	a	scuffle	at	

the	crime	scene,	only	the	perpetrator’s	hair	could	have	ended	up	in	the	victim’s	

hand,	and	therefore	the	court	erred	by	finding	that	he	failed	to	meet	his	burden	

of	proving,	by	clear	and	convincing	evidence,	that	the	hair	found	in	the	victim’s	
                                                                                                              5	

hand	 belonged	 to	 the	 perpetrator	 of	 the	 crimes.2	 	 “Because	 the	 court	 in	 the	

matter	 before	 us	 determined	 that	 the	 perpetrator	 was	 not	 the	 only	 possible	

source	of	the	DNA,”	and	because	Cookson	has	conceded	that	he	is	not	entitled	

to	relief	pursuant	to	15	M.R.S.	§	2138(10)(C),	we	must	determine	“whether	the	

court	erred	in	determining	that	the	DNA	could	have	come	from	a	source	other	

than	the	perpetrator	of	the	crime	.	.	.	.”		See	Reese,	2013 ME 10,	¶	24,	60 A.3d
1277.		

        We	review	a	court’s	factual	findings	on	a	motion	for	a	new	trial	for	
        clear	error.	.	.	.		Additionally,	when	reviewing	on	appeal	findings	of	
        fact	 that	 must	 be	 proved	 by	 clear	 and	 convincing	 evidence,	 we	
        determine	 whether	 the	 factfinder	 could	 reasonably	 have	 been	
        persuaded	that	the	required	factual	finding	was	or	was	not	proved	
        to	be	highly	probable.	
	
State	v.	Bates,	2018 ME 5,	¶	10,	177 A.3d 621 (quotation	marks	omitted).	

        [¶9]		Contrary	to	Cookson’s	contentions,	nothing	about	the	hair	found	in	

the	victim’s	hand	tends	to	support,	by	clear	and	convincing	evidence,	his	claim	

that	 the	 hair	 could	 only	 belong	 to	 the	 perpetrator.	 	 See	 Cooper	 v.	 Brown,	



    2		Additionally,	Cookson	contends	that	the	court	erred	in	its	interpretation	of	the	statute	by	not	

conforming	 to	 the	 statutorily	 articulated	 standard	 of	 clear	 and	 convincing	 evidence.	 	 Contrary	 to	
Cookson’s	argument,	the	court	properly	stated	and	applied	the	clear	and	convincing	standard	to	the	
facts	of	this	case.		The	fact	that	the	court	drew	attention	to	the	hair	sample	not	being	compared	with	
the	victims’	DNA,	and	the	wide-array	of	people	who	have	“slept	in	the	bed”	or	“resided	in	the	home,”	
is	not	indicative	of	an	erroneous	interpretation	of	the	prerequisite	in	§	2138(10)(A)-(B).		Rather,	it	is	
merely	 the	 reasoning	 used	 by	 the	 court	 in	 addressing	 its	 finding	 that	 Cookson	 failed	 to	 meet	 his	
burden	of	proving	by	clear	and	convincing	evidence	that	only	the	perpetrator	of	the	crime	could	be	
the	source	of	the	hair.		See	Reese,	2013 ME 10,	¶	29,	60 A.3d 1277.	
6	

510 F.3d 870,	881	(9th	Cir.	2007)	(“Only	hairs	with	anagen	roots	can	be	used	to	

identify	an	assailant	because	only	they,	as	contrasted	with	a	cut	or	broken	hair,	

can	 indicate	 that	 the	 victim	 may	 have	 pulled	 the	 perpetrator’s	 hair	 in	 a	

struggle.”).		As	the	court	properly	found,	the	hair	could	have	come	from	other	

sources,	such	as	either	victim,	the	individual	who	discovered	the	victim’s	body	

and	 “checked	 her	 pulse,”	 or	 from	 any	 other	 person	 that	 slept	 in	 the	 bed	 or	

resided	 in	 the	 home.	 	 See	 United	 States	 v.	 MacDonald,	 966 F.2d 854,	 860	

(4th	Cir.	1992)	(“The	most	that	can	be	said	about	the	evidence	is	that	it	raises	

speculation	concerning	its	origins.		Furthermore,	the	origins	of	the	hair	.	.	.	have	

several	likely	explanations	other	than	[the	perpetrator].”)			

                                  III.		CONCLUSION	

      [¶10]		 Because	the	court	 did	not	 err	 in	 its	determination	that	 Cookson	

failed	 to	 prove	 by	 clear	 and	 convincing	 evidence	 that	 the	 hair	 found	 on	 the	

victim	could	only	have	come	from	the	perpetrator	of	the	crime,	the	court	did	

not	err	in	denying	Cookson’s	motion	for	a	new	trial.		See	Reese,	2013 ME 10,	

¶¶	25-28,	60 A.3d 1277.	

      The	entry	is:	

                    Judgment	affirmed.		

	     	      	      	      	      	
                                                                                7	

Richard L. Hartley, Esq. (orally), Law Office of Richard L. Hartley, P.C., Bangor,
for appellant Jeffrey A. Cookson

Janet T. Mills, Attorney General, and Donald W. Macomber, Asst. Atty. Gen.
(orally), Office of the Attorney General, Augusta, for appellee State of Maine
	
	
Penobscot	County	Superior	Court	docket	number	CR-2000-11	
FOR	CLERK	REFERENCE	ONLY